JUDGMENT

PER CURIAM.
This appeal was considered on the record from the United States District Court for the District of Columbia and on the brief and appendix filed by the appellant. See Fed. R.App. P. 34(a)(2); D.C.Cir. Rule 34(3). It is
ORDERED AND ADJUDGED that the district court’s order filed April 7, 2010, be affirmed. The district court correctly dismissed the action without prejudice on the ground that appellant had not provided proof the defendants were served with a summons and a copy of the complaint or responded to the court’s order with an explanation for his failure to do so. See Fed.R.Civ.P. 4 — Summons. Because the complaint had not been served, the district court properly denied appellant’s motions for preliminary relief, including the motions for appointment of counsel and motions to appear in person for mediation.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate herein until seven days after resolution of any timely petition for rehearing or petition for rehearing en banc. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.